BRICKELL, C. J. —
Neither clerical nor grammatical errors vitiate an indictment, unless they change tbe words, or obscure tbe sense. It is simply impossible to read this indictment, and be in doubt .as to tbe words intended, or their import. Tbe omission of tbe letter d from tbe word gold,' converting it into gol, is a mere clerical error, or bad spelling, on tbe part of tbe pleader. Tbe sense is not obscured — it is tbe same as if tbe letter bad been inserted; and in reading, many persons would not observe tbe omission, and those who did would involuntarily cure it in pronunciation. The defendant, on an inspection of tbe indictment, or on bearing it read, would know that it was intended to charge him with larceny of ten twenty-dollar gold pieces of American coinage, and tbe court would with certainty understand that such was tbe accusation. Tbe case of Wood v. The State, 50 Ala. 144, is of doubtful propriety; but, conceding its correctness, it is distinguishable from this case. The omission of tbe letter l from tbe word malice, in that ease, converted it into a word incapable of a like sound. Tbe difference in tbe sound of the word gol, as written in tbe indictment, and tbe true word gold, is too imperceptible to be made tbe ground of objection.— Edmundson v. State, 17 Ala. 179. Before an objection because of false grammar, incorrect spelling, or mere clerical errors, is entertained, tbe court should be satisfied of tbe tendency of tbe error to mislead, or to leave in doubt as to tbe meaning a person of common understanding, reading, not for tbe purpose of finding defects, but to ascertain what is intended to be charged. — 1 Bish. Cr. Pro. §§ 354, 357.
*2082. Tbe indictment for larceny must aver the value of the thing stolen. — Wilson v. State, 1 Porter, 118; Sheppard v. State, 42 Ala. 531. When, as in the present case, the larceny charged is of several distinct things, an averment of the collective value is sufficient, without a separate averment of the value of each. It is obviously, however, the safer and better practice to aver the value of each thing; for, if the jury do not find a general verdict of the entire charge, but a verdict of guilty of stealing one or more of the things, not specially assessing the value, difficulties in pronouncing judgment would arise. — 2 Bish. Cr. Pr. § 714.
3. The indictment must, also, state the kind and descrip-_ tion of the goods stolen. If the larceny is of coin, the number and denomination must be stated. — Murphy v. State, 6 Ala. 845; State v. Longbottoms, ■ 11 Humph. 39. The usual mode of averment is to state the species of coin by its appropriate name, and that it is “ of the current gold or silver coin of the realm.” The purpose of the averment is to identify the things stolen; and the averment of the denomination of the coin, and that it is of the American coinage, is sufficient for purposes of identification. That it is the current coin of the realm, is then matter of judicial inference, which no averment is necessary to support. The indictment describes sufficiently the gold coin.
When the species and denomination of the coin are unknown to the grand jufy, the fact may be averred, and a general description, as so many dollars in gold, or in silver coin, will be sufficient. — People v. Bozart, 36 Cal. 244; Commonwealth v. Sawtelle, 11 Cush. 142; Chisolm v. State, 45 Ala. 66; DuBois v. State, 50 Ala. 139. As to the silver coin, the indictment is, therefore, sufficient.
If the larceny charged is of bills, or bank-notes, intended to circulate as money, such bills or notes may be described in a general manner, and it is not necessary to set them out verbatim. — 2 East, § 159. It is sufficient to describe them by their number, denomination, and value.' — State v. William's, 19 Ala. 15. In Sallie v. State, 39 Ala. 691, an indictment describing the things stolen, as “ one ten-dollar treasury-note of the United States, usually called a greenback, and one ten dollar national-bank-bill, usually called a greenback,” was sustained. In each of these cases, the averment was, that the thing stolen was a bill or note, and the particular species of property was stated.
In DuBois v. State, 50 Ala. 139, the description was, “one pocket-book,-containing fifty dollars in national currency of the United States, the exact denomination of which is to the grand jury unknown;” and it was declared sufficient. The *209court say: “ It ” (tbe indictment) “ describes witb sufficient certainty and precision tbe felonious taking of tbe property stolen from tbe person of tbe owner, and tbe articles themselves, and tbeir value.” Tbe attention of tbe court does not seem to have been drawn to tbe fact that tbe particular kind of currency, wbetber of coin, or of paper, was not averred.
In Crocker v. State, 47 Ala. 53, tbe description was, “ ten dollars in money of tbe United States currency,” and it was pronounced insufficient. Tbe court say, “ Tbe pleader might just as web have said ten dolíais in personal property, without setting out tbe particular bind of personal property meant.” This case is distinguishable from that'of DuBois, only by tbe fact that, in tbe latter case, there was tbe additional designation, national currency. Do these words import a particular species of money, or of currency circulating as money ? We incline to tbe opinion that such is their import. Tbe acts of congress indicate that tbe issue of tbe National Banks is to be designated as “national currency.” Tbe office of comptroller of tbe currency is established, and charged witb the execution of all laws passed by congress relating to tbe issue and regulation of a national currency secured by United States bonds. — R. S. 53, § 324. Tbe form of tbe notes of National Banks, tbe statements they must bear, are prescribed; and it is further provided, they may bear such devices, and other statements, as tbe secretary of tbe treasury shall by regulation direct. — R. S. 1007, § 5172. Tbe notes of these banks bear on tbeir face tbe designation, “ national currency.” In popular acceptation, probably, tbe “national currency” embraces alike treasury-notes, and tbe issue of national banks. Wbetber we adopt tbe popular acceptation, or tbe meaning of tbe term as it is to be extracted from tbe acts of congress, it designates notes or bills circulating by authority of the general government as money; and the description in tbe indictment, “ three hundred and twenty dollars in national currency,” describes tbe kind or species of currency, and is sufficient. Tbe averment that tbe particular denomination was unknown to tbe grand jury, dispensed witb tbe necessity of a statement of tbe number or denomination of tbe notes.— Commonwealth v. Grimes, 10 Gray, 470. Informal and inartificial as tbe indictment may be, for which there is neither apology nor excuse, we can not pronounce it insufficient.
4. Tbe facts and circumstances, under which tbe accused made tbe declarations or confessions introduced in evidence against him, were before tbe court, indicating clearly that they were voluntary — made without the appbance of hope or *210fear by any other person; and of their admissibility there can be no doubt.- Mose v. State, 36 Ala. 211; King v. State, 40 Ala. 314.
5. When goods are stolen, and the whole or a part of them are found concealed on a person, or in his possession, it is certainly a fact to be submitted to the jury. The bank-note was taken at the same time, from the same place, with the things described in the indictment as stolen. True, it is not mentioned in the indictment as one of the things stolen; but that does not affect the admissibility of the evidence. It was one of the fruits of a single crime, and the evidence was refer-rible to the issue the jury were to try.
6. The court correctly refused the instructions requested by the defendant. They are so framed, that, if given, they could have had no other tendency than to mislead and confuse the jury. It certainly was not necessary for the State to prove the value of ten twenty-dollar pieces of American gold coin, or of ninety dollars in silver coin, the value of which is fixed by law, as is the value of three hundred and twenty dollars of national currency.
7. There was evidence tending to show that the defendant had exchanged parts of the money stolen, for some of the money found in his possession. This evidence the second charge requested ignores ; and if it had been given, would have had a tendency to divert from this evidence entirely the attention of the jury. Beside, the charge would have relieved the defendant from offering any explanation of his possession of the Farmer’s Exchange Bank note, which was identified, because the other money found in his possession was not identified as part of the money stolen.
We find no error in the record, and the judgment must be affirmed.